             Case 1:20-cv-11092-FDS Document 74 Filed 06/14/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE COMMISSION,

         Plaintiﬀ,

 v.

 NELSON GOMES, MICHAEL LUCKHOO-
 BOUCHE, SHANE SCHMIDT, DOUGLAS ROE,                     Civil Action No.: 1:20-CV-11092-FDS
 KELLY WARAWA, FFS CAPITAL LIMITED,
 PAIFANG TRADING LIMITED, ARTEFACTOR
 LIMITED, ATLANTEAN MANAGEMENT
 CORPORATION, MEADOW ASIA LIMITED, and
 THYME INTERNATIONAL LIMITED,

         Defendants.


      ASSENTED-TO MOTION TO MODIFY THE PRELIMINARY INJUNCTION TO
       ALLOW THE TRANSFER OF ASSETS FOR PAYMENT OF COUNSEL FEES

        With the assent of Plaintiff Securities and Exchange Commission (the “Commission”),

defendant Douglas Roe respectfully requests that the Court modify the Preliminary Injunction

Order entered in this matter (Dkt. No. 27) pursuant to Federal Rule of Civil Procedure (“FRCP”)

67 and Local Rule 67.2 to enable the release and transfer of the amounts presently held in Account

CAD Registered Retirement Savings Plan (RRSP), account number 05H3NL-S, at National Bank

Financial, to be transferred to the undersigned counsel for purposes of payment for legal services.

        As grounds for this Motion, defendant states as follows:

        1.       On June 9, 2020, the Court granted a temporary restraining order (“TRO”) which

ordered, among other things, all entities to preserve assets held for the benefit of the defendants.

See Dkt. No. 8, at 8. The TRO was superseded by the Preliminary Injunction Order (Dkt. No. 27),

which contained the same provision.

        2.       As of that date, and continuing through the present, National Bank Financial,
            Case 1:20-cv-11092-FDS Document 74 Filed 06/14/21 Page 2 of 4




located at 475 Howe Street, Vancouver, British Columbia maintained accounts for the benefit of

Douglas Roe and has restrained those accounts in accordance with the Court's order. One of those

accounts, Account 05H3NL-S, is a Registered Retirement Savings Plan for the benefit of defendant

Douglas Roe which holds approximately $42,000.00.

       3.       As of May 2021, Mr. Roe sought to retain me as counsel and I engaged in

discussions with the Commission concerning release of certain of the funds at National Bank

Financial for the purpose of payment for Mr. Roe's legal fees. The Commission agreed to the

release of one of the accounts, the retirement account, for that purpose.

       4.       In light of the foregoing, defendant Roe respectfully requests that the Court modify

the Preliminary Injunction Order to direct the transfer of the contents of Account 05H3NL-S to

Maranda E. Fritz P.C.

       Accordingly, defendant Roe moves that the Court modify the Preliminary Injunction Order

entered in this matter pursuant to FRCP 67 and Local Rule 67.2 to direct and permit National Bank

Financial to release and transfer the current contents of Account 05H3NL-S to Maranda E. Fritz

PC. A proposed Order is attached hereto as Exhibit A.

                                                ***




                                                 2
          Case 1:20-cv-11092-FDS Document 74 Filed 06/14/21 Page 3 of 4




Date: June 14, 2021                                Respectfully submitted,

                                                   DEFENDANT DOUGLAS ROE,

                                                   By and through his attorneys,

                                                   /s/ Timothy J. Fazio
                                                   Timothy J. Fazio (BBO # 654157)
                                                     tfazio@huntonak.com
                                                   HUNTON ANDREWS KURTH LLP
                                                   60 State Street, Suite 2400
                                                   Boston, MA 02109
                                                   Phone: (617) 648-2800
                                                   Fax: (617) 433-5022

                                                    - and -

                                                   Maranda E. Fritz (pro hac vice forthcoming)
                                                   MARANDA E. FRITZ PC
                                                     maranda@fritzpc.com
                                                   335 Madison Avenue
                                                   New York, NY 10017
                                                   Phone: (646) 584-8231




                CERTIFICATE OF CONFERENCE PURSUANT TO LR 7.1

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for the Plaintiff and

Defendant Douglas Roe conferred prior to the filing of this Motion and counsel for the Plaintiff

assented to the relief requested herein.

                                                    /s/ Maranda E. Fritz
                                                    Maranda E. Fritz




                                               3
          Case 1:20-cv-11092-FDS Document 74 Filed 06/14/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Timothy J. Fazio, hereby certify that on June 14, 2021, a copy of the foregoing was

served on all counsel of record through the Court’s CM/ECF e-filing system, and paper copies sent

to those non-registered participants.

                                                    /s/ Timothy J. Fazio
                                                    Timothy J. Fazio




                                               4
